Citation Nr: 0800346	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased rating for residuals of 
trauma to the cervical spine including cervalgia and right 
C5-6 radiculopathy, currently rated as 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.

3.  Entitlement to service connection for migraine headaches 
as secondary to service-connected residuals of trauma to the 
cervical spine including cervalgia and right C5-6 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for residuals 
of trauma to the cervical spine including cervalgia and right 
C5-6 radiculopathy.  The veteran perfected an appeal to that 
rating decision.  The veteran requested a Board hearing, but 
withdrew that request.  

The veteran raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The Board refers that matter to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2007, the veteran notified the Board that he had 
been awarded disability benefits from the Social Security 
Administration (SSA) and he submitted this information in 
support of his claim for an increased rating.  The SSA 
records are not in the claims file.  VA has a statutory duty 
to obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).  These records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the veteran submitted a letter from his private 
physician, G.T., M.D., who stated that the veteran had been 
more symptomatic with regard to his low back and neck pain.  
He had been seen twice in 2003 and twice in 2004.  This 
physician did not submit any supporting clinical records.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

The veteran is rated under Diagnostic Code 5235-5242.  He has 
been assigned a 30 percent rating under the general rating 
formula for evaluating diseases and injuries of the spine.  
Under the General Rating Formula, a 30 percent requires 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating requires 
unfavorable ankylosis of the entire cervical spine or forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine. 

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provides, in pertinent part, the following Note: 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

The veteran maintains that his neck disability causes 
impairment to his shoulders, arms, hands, and down his back.  
The December 2004 VA examination report confirmed C5-6 
radiculopathy.  

On remand, the Board finds that the veteran should be 
afforded another VA examination to determine if he meets the 
criteria for a higher rating.  In addition, the examiner 
should address if there are any neurologic abnormalities to 
include claimed neurological impairment to the shoulders, 
arms, hands, and down the back.  Thereafter, consideration 
should be given as to whether the veteran has neurological 
impairment to any area other than the neck which may be 
separately rated.  

As noted in the introductory portion, in August 2005, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a low 
back disability and also denied service connection for 
migraine headaches as secondary to service-connected 
residuals of trauma to the cervical spine including cervalgia 
and right C5-6 radiculopathy.  The veteran submitted an NOD 
in February 2006 to that rating decision.  As such, a 
statement of the case must be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Obtain and associate with the claims 
file copies of all clinical records from 
Dr. G.T., the veteran's private 
physician, of the veteran's treatment.  

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, and extent of the 
veteran's service-connected cervical 
spine disability.  The claims file must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  All 
indicated tests and studies should be 
performed.  

The examiner should be requested to 
report the range of motion of the low 
back in degrees of arc.  The examiner 
should note that normal ranges of motion 
of the thoracolumbar spine for VA 
purposes are 0 to 90 degrees in flexion, 
0 to 30 degrees in extension, 0 to 30 
degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  All findings and 
diagnoses should be reported in detail.  

If the veteran demonstrates limitation of 
motion, the examiner should be requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran, results 
in functional loss.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
thoracolumbar spine and offer an opinion 
as to whether there is adequate objective 
pathology present to support the 
veteran's subjective complaints.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  

The existence of any ankylosis of the 
spine should also be identified.

The examiner should also assess if the 
veteran has any neurological 
manifestations to include with regard to 
the shoulders, arms, hands, and down the 
back.  If so, these neurological 
manifestations should be identified and 
the severity thereof described in detail.  

The examiner should also opine as to what 
limitations, if any, the veteran's 
service-connected cervical spine 
disability places on the veteran's 
ability to be employed and whether that 
disability alone, precludes employment.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  Consideration should be 
given as to whether the veteran has 
neurological impairment to any area other 
than the neck which may be separately rated.  
If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

5.  The veteran should be sent a statement of 
the case as to the issues of: (1) Whether new 
and material evidence has been received to 
reopen the claim of service connection for a 
low back disability; and (2) Entitlement to 
service connection for migraine headaches as 
secondary to service-connected residuals of 
trauma to the cervical spine including 
cervalgia and right C5-6 radiculopathy; in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on these 
issues, then the claim should be returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


